Motion to modify opinion allowed November 26, 1935                           ON MOTION TO MODIFY                              (51 P.2d 687)
A motion has been presented, by the Gabriel Powder and Supply Company, to modify the decision and order of this court with reference to the disallowance of attorneys' fees claimed by said movent and by Steinbach Iron Works and Tillamook Iron Works.
The basis of this motion is the order of May 14, 1935, wherein plaintiff's appeal from the decree of the circuit court was dismissed. In rendering the original opinion, the writer overlooked this order.
The principle sought to be invoked, in support of said motion, is that a litigant, who does not appeal, is not entitled to a more favorable judgment than the one given by the trial court. Attorneys' fees, however, are only incidental to the judgment, being analogous to costs and disbursements: Spicer v.Benefit Ass'n of Ry. Employees, 142 Or. 574, 601
(17 P.2d 1107, 21 P.2d 187, 90 A.L.R. 517). As stated in the opinion, the *Page 559 
record on this appeal does not justify the allowance of attorneys' fees to the parties mentioned. By rule 12, this court reserves the right in furtherance of justice to take cognizance of error apparent on the face of the record. The judgment rendered on appeal herein against plaintiff is less favorable to plaintiff than the one entered by the trial court.
In reading the record, it appears to the writer that when movent's attorney mentioned the matter of attorneys' fees the trial court at once announced that movent and its associates would be allowed such fees. The writer found no stipulation on the subject. It further appeared to the writer that the attorneys' fees and costs in the actions involved were not any part of a judgment or judgments in such actions or any or either of them. In that state of the record neither the attorneys' fees nor the costs should have been allowed. In rereading the record, the writer again finds it to be as above stated.
These considerations would result in an unconditional denial of said motion, but for the fact that the record indicates that at the trial in the circuit court movent and its associates in this motion believed that the records in the cases mentioned were received for consideration by the trial court. It is also evident that the trial court did consider such records. If a judgment, based upon proper pleading and procedure, has been rendered in any of said cases, and such judgment includes costs and an attorney's fee, the party in whose favor such judgment was rendered ought not to be deprived in this proceeding of the costs and attorney's fee so awarded. Moreover, if there was a stipulation upon which such costs and attorneys' fees were allowed, the allowance thereof should be upheld. *Page 560 
The original opinion, therefore, is hereby modified to the effect that application may be made to the trial court by said movent and said Steinbach Iron Works and Tillamook Iron Works to supplement the record by the introduction of judgments, if any, allowing costs and attorneys' fees respectively in the cases mentioned; or by showing that a stipulation was duly made upon which such costs and attorneys' fees were allowed. *Page 561